Exhibit THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into and is effective on this 21st day of May, 2008 by and between BMXP Holdings, Inc., a Delaware corporation with principal address at 8885 Rio San Diego (the “Buyer”), and Michael Borish, Edmund F. Curtis and John Holwell (collectively the “Sellers” and individually “Seller”). As used in this Agreement, the term, “Parties” shall refer to the Buyer and the Seller jointly. WHEREAS: A. Sellers desire to sell and transfer to Buyer, all of the outstanding share capital of Freedom Environmental Services, Inc., a Florida corporation whose address is 7395 Hoffner Avenue, Orlando, Florida 32822 (the “Freedom Stock”) for a total purchase price of 20,704,427 newly issuedshares of the common stock of Buyer (the “Purchase Price”). B. Buyer desires to purchase from Sellers the Freedom Stock for the Purchase Price. NOW THEREFORE THE PARTIES AGREE AS FOLLOWS: 1.
